IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0536
                            Filed September 22, 2021


IN THE INTEREST OF I.D., C.D., and J.D.,
Minor Children,

T.D., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, Adam D.

Sauer, District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       Jane M. Wright, Forest City, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Barbara J. Westphal, Belmond, attorney and guardian ad litem for minor

children.




       Considered by Bower, C.J., Mullins, J., and Blane, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                             2


BLANE, Senior Judge.

       A mother appeals the termination of her parental rights to her three children.

She contends the State did not prove the grounds for termination and it was not in

the children’s best interests to terminate. Because we find sufficient proof of the

grounds for termination and determine it was in the children’s best interests, we

affirm termination of the mother’s rights.

I. FACTS AND PRIOR PROCEEDINGS.

       This is not the first time the family came to the attention of the department

of human services (DHS). In 2017 to 2018, DHS provided the parents substance-

abuse and domestic-violence related services for about nine months.            DHS

became aware of the mother and father’s history of drug use, domestic violence,

and homelessness. That case ended, and the children were returned home. But

in September 2019, the children were removed again amid new information that

the mother was using methamphetamine while they were in her care.               DHS

conducted drug tests, and the mother and all three children tested positive for

methamphetamine.

       For the next two years, the parents struggled to engage with services and

show they could safely parent the children.1 In February 2020, the mother was

diagnosed with “cannabis use disorder, severe . . . and amphetamine-type

substance use disorder, severe.” She met the criteria for intensive outpatient

treatment.   The mother tried but failed to complete two different inpatient




1 During the case, the mother and father separated. The mother began a new
relationship with a paramour.
                                           3


substance-abuse treatment programs.2            The mother claims she last used

methamphetamine on April 5, 2020, and last relapsed and used marijuana in

November 2020. She refused to submit to drug tests requested by DHS to prove

her abstinence. Despite mental-health issues that also needed to be addressed,

the mother did not engage in mental-health treatment until late in the case and had

only attended a few sessions before the termination hearing.

         Both parents were inconsistent in attending visitation and never progressed

beyond fully supervised visits. Although visitations generally went well when the

parents attended, the children suffered an increase in trauma-related behaviors

afterward, particularly related to the mother’s new paramour. The parents had to

be reminded to refrain from talking about inappropriate subjects around the

children. At times the children did not want to attend visits or wanted to end visits

early.

         The mother also struggled with housing and employment instability. At the

termination hearing, she had a two-bedroom apartment and, although visits with

the children occurred there, it was too small for the children to live in. In the fall of

2020, she worked at Dollar Tree for little more than one month. Later, at the time

of the termination hearing in February 2021, she had been working part time at

Culver’s for two weeks. In September 2020, the court gave the parents a six-

month extension to work toward reunification, but those efforts resulted in little

progress. The State filed a termination petition in December 2020. After a hearing



2The mother attended in-patient treatment at YWCA in Fort Dodge in November
2019, but left after about one week, and another in-patient treatment in March
2020, but again left after a few days, not completing either.
                                        4


in February 2021, the juvenile court ordered termination of the mother’s parental

rights under Iowa Code section 232.116(1)(e) and (f) (2020).          The mother

appeals.3

II. SCOPE AND STANDARD OF REVIEW.

      We review termination orders de novo. In re A.S., 906 N.W.2d 467, 472

(Iowa 2018). We are not bound by the juvenile court’s factual findings, but we

accord them deference, especially on credibility determinations. In re M.W., 876

N.W.2d 212, 219 (Iowa 2016).

III. ANALYSIS.

    A. Statutory grounds

      The mother first contends the State did not prove the statutory grounds for

termination. The State must prove the allegations in its petition by clear and

convincing evidence. Id. That burden is satisfied “when there are no ‘serious or

substantial doubts as to the correctness or conclusions of law drawn from the

evidence.’” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (quoting In re C.B., 611

N.W.2d 489, 492 (Iowa 2000)). When the juvenile court terminates parental rights

on more than one statutory ground, we may affirm the order on any ground we find

supported by the record. Id. at 707.

      We focus on paragraph (f). Termination under paragraph (f) requires clear

and convincing evidence:

             1. The child is four years of age or older.
             2. The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.


3The court also terminated the father’s parental rights under section 232.116(1)(e)
and (f), but he does not join in this appeal.
                                         5


              3. The child has been removed from the physical custody of
       the child’s parent for at least twelve of the last eighteen months or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              4. There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

Iowa Code § 232.116(1)(f); see In re A.M., 843 N.W.2d 100, 111 (Iowa 2014)

(defining “at the present time” to mean at the time of the termination hearing).

       The mother challenges proof as to subparagraph 4, and argues there is no

nexus between her substance abuse and adjudicatory harm to the children that

would prevent return of the children to her.4 We agree with the State that the

presence of methamphetamine in the children is an adjudicatory harm caused by

the mother’s substance abuse. See Iowa Code § 232.2(6)(o). In addition, our

courts have recognized “that an unresolved, severe, and chronic drug addiction

can render a parent unfit to raise children.” In re A.B., 815 N.W.2d 764, 778 (Iowa

2012). The mother relies on In re M.S., 889 N.W.2d 675, 679 (Iowa Ct. App. 2016).

But in that case, we found that the State presented no evidence to support the

termination ground the parent had a severe substance-abuse disorder. Here, the

mother was diagnosed with both severe amphetamine and marijuana use disorder.

She also relies on the supreme court decision in In re J.S., 846 N.W.2d 36, 42

(Iowa 2014), that general statements of a mother’s methamphetamine abuse by

itself do not prove that “a child is imminently likely to suffer physical harm under

section 232.2(6)(b).” The court referencing In re A.B., stated: “Hence, a juvenile

court could reasonably determine that a parent’s active addiction to


4 The mother does not challenge that the evidence supports the first three
elements.
                                          6


methamphetamine is ‘imminently likely’ to result in harmful effects to the physical,

mental, or social wellbeing of the children in the parent’s care.” J.S., 846 N.W.2d

at 42. When the mother’s addiction to methamphetamine led to her children testing

positive for methamphetamine, such evidence established a nexus between her

abuse and an adjudicatory harm.         As we have recently held: “The father’s

continued use of methamphetamine and his failure to engage in substance-abuse

treatment means [the child] cannot be safely returned to his care.” In re O.P.,

No. 20-0995, 2020 WL 5946390, at *2 (Iowa Ct. App. Oct. 7, 2020). We reach the

same conclusion here.

       But this is not the only reason the children are not safe in the mother’s

care—she has not engaged consistently in ordered mental-health services.

What’s more, given her history of choosing unsafe romantic partners and allowing

the children to witness domestic violence, they would remain unsafe with her. We

conclude the risk of adjudicatory harm to the children remains such that they

cannot be safely returned to her custody at the present time.

   B. Best interests

       Next, the mother contends it was not in the children’s best interests to

terminate her rights. In making the best-interests determination, we give primary

consideration to the child’s safety, the best placement for furthering their long-term

nurturing and growth, as well as their physical, mental, and emotional condition

and needs. Iowa Code § 232.116(2); see In re P.L., 778 N.W.2d 33, 37 (Iowa

2010). Safety and the need for a permanent home mark the “defining elements”

in a child’s best interests. In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J.,

concurring specially).
                                         7


      The mother asserts there is no evidence her substance abuse affected her

ability to care of the children. As discussed above, children are not safe when they

are exposed to drugs through their parent’s use. So we agree with the juvenile

court that the children’s short and long-term best interests are served by severing

their legal ties with the mother. Her unresolved substance-abuse problems make

her an unsafe placement for the children, as shown by her lack of progress in

visitation, substance-abuse treatment, mental-health treatment, and other

services.5 The children are, however, doing well in their foster home. Their long-

term best interests will be met by terminating the mother’s parental rights and

allowing them to be adopted into a permanent home.

      AFFIRMED.




5 The mother also argues there was no testimony or written statement from the
foster family that the children had been integrated into the family, identified with
the family, or preferred the foster family. Nothing in the court’s order shows it
considered or weighed these factors in its best-interests determination. And we
cannot review a finding the juvenile court did not make. See Meier v. Senecaut,
641 N.W.2d 532, 537 (Iowa 2002).